                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                               DOCKET NO. 3:16-CR-00092-MOC

    UNITED STATES OF AMERICA,                                      )
                                                                   )
                                                                   )
                                                                   )
    Vs.                                                            )                   ORDER
                                                                   )
    BOAKAI BOKER,                                                  )
                                                                   )
                          Defendant.                               )


          THIS MATTER is before the Court on a letter from defendant complaining about where

he is being housed by the Bureau of Prisons. He contends that he has been placed at a facility

used for deportable aliens, that he is not deportable as he contends he is a citizen based on his

mother’s naturalization,1 and that due to his placement he is not eligible for programs like RDAP

which, if completed, would reduce his sentence. He seeks relief from this Court, arguing that

had he been placed in an appropriate facility, he would have been able to participate in the

RDAP, which would have reduced his sentence by a year.

          Review of the pleadings reveals that defendant is not housed in this district, but at McRae

CI, which is located in Telfair County, Georgia, located in the Northern District of Georgia.

Complaints concerning placement at a particular facility, classifications resulting in assignment

to a particular facility, and determinations as to eligibility for programs available at a particular

facility are not matters than can be heard by the sentencing court. Rather, those determinations

are all left to the Executive Branch, in particular the Director of the Bureau of Prisons. If




1
        The PSR indicated that defendant was a citizen of Liberia, PSR (#87) at 3, and that he became a Permanent
Resident Alien in 2000. Id. at ¶ 80. This Court makes no determination as to defendant’s citizenship status.

                                                        1
defendant is not satisfied with any such decision, he may -- after exhausting his administrative

remedies in the BOP -- file an action under 28 U.S.C. § 2241 in the district of confinement,

which is the Northern District of Georgia. This Court’s jurisdiction is limited to complaints

related to actions taken at federal correctional facilities in the Western District of North Carolina,

of which there are none.



                                            ORDER

       IT IS, THEREFORE, ORDERED that to the extent defendant seeks relief in his letter

(#122), such relief is denied without prejudice.



                                              Signed: February 11, 2019




                                                   2
